 HOMEDALE TRACTOR & EQUIPMENT CO.167in such a unit .7Accordingly, we shall direct separate elections amongthe following employees at the Employer's Van Nuys, California,plant, excluding all other employees and supervisors as defined in theAct :(1)All construction and maintenance electricians.(2)All employees in the maintenance department, excluding theemployees in voting group (1), above.However, we shall make no final unit determination at present withrespect to the electricians and the maintenance department employees.If a majority of the employees in voting group (1) vote for theIBEW, they will be taken to have indicated their desire to be repre-sented separately from the other employees in the maintenance de-partment.We find, further, that all employees in the machine shop at theEmployer's Van Nuys, California, plant, excluding all other employ-ees andsupervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.[Text of Direction of Elections omitted from publication in thisvolume.]MEMBERHOUSTON took no part in the consideration of the aboveDecision and Direction of Elections.I Cf.Goodyear Engineering Corporation,100 NLRB 971.C.W. RADCLIFFE AND W. W.MANCKE, CO-PARTNERS,DOING BUSINESSAS HOMEDALE TRACTOR & EQUIPMENT Co.andINTERNATIONAL Asso-CIATION OF MACHINISTS,LOCAL LODGE 1491.CaseNo. 19-CA-542.October 31,195Decision and OrderOn March 10, 1952, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.TheI Pursuant to the,provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Murdock and Peterson].101 NLRB No. 55. 168DECISIONSOF NATIONALLABOR RELATIONS BOARDrulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the additions noted below.1.We agree with the Trial Examiner that the Respondents, in vio-lation of Section 8 (a) (1) of the Act, interfered with, restrained, andcoerced their employees in the exercise of their self-organizationalrights guaranteed by the Act.As discussed in the Intermediate Re-port, this conduct consisted of strategically timing their announce-ment of the retroactively effective profit-sharing plan and the distribu-tion of the profits earned for the first quarter of the year, so as todemonstrate to the employees that there was no need for a union inorder to acquire benefits; 2 interrogating employee Stimmel concern-ing his and other employees' union sympathies ; and threatening toclose their establishment if the shop was unionized which was implicitin Respondent Radcliffe's statement to Stimmel that the Respondentscould not operate with a union in the shop.2.We also agree with the Trial Examiner that the Respondents, inviolation of Section 8 (a) (3) and (1) of the Act, discriminatorilydischargedWatkins, Maybon, Snyder, and Jess and Ernest Rungerbecause of their union membership and activities.Such a wholesaledischarge of almost half of the shop employees, coming as it did sosoon after the Union had succeeded in organizing practically all of theshop employees, casts serious doubts on the Respondents' motives.The Respondents deny that they discriminated against any em-ployee asserting, as their principal contention, that they were unawareof any union activities among their employees at the time of thedischarges.The record, however, does not substantiate either theirdenial of knowledge of union activities 3 or their denial of discrimina-tory motivation.As indicated above, the Respondents opposed theprospect of a union in their shop and, even before the discharge ofany employee in the group in question, resorted to the strategicannouncement of the retroactive adoption of the profit-sharing planto thwart their employees' self-organizational efforts.Moreover, ac-cording to the credited testimony of employee Stimmel, the Respond-ent Radcliffe told him on the eve of the discharge of Snyder and Jessand Ernest Runger that he was aware of the union meetings which0The baste with which this plan was instituted is indicated by the fact that Respondentsdid not seek prior approval of the plan from the Wage Stabilization Board. Indeed, theRespondents assert that it withheld further payments under the plan because it had notobtained such approval.a It is difficult to see bow the Respondents could deny knowledge of union activitiesamong their employees before the discharge of any of the employees in question in theface of their admission that on June 25, 1951, a few days before Snyder and Jess andErnest Runger were dismissed,they had received the Union's request for recognition asmajority representative of their employees. HOMEDALE TRACTOR & EQUIPMENT CO.169were previously held by the employees, that Snyder was "causing thetrouble" at their establishment, that he could not operate with a unionin the shop, and that"moreguys were going to be discharged."Theseremarks are particularly revealing for, not only do they disclose theRespondents' knowledge of their employees' union activities, but alsothatWatkins' and Maybon's earlier discharges were attributable totheir union sympathies.That the Respondents were motivated by antiunion considerationsin discharging the five employees is further confirmed by the summarycharacter of, and the facts and circumstances surrounding, the dis-charges.Significantly, the discharges all followed the same arbitrarypattern without any prior warnings.According to the credited testi-mony, much of which was uncontradicted, Watkins and Maybon weretold when they were discharged that they couldn't "see eye to eye withthe company"; Snyder, who was instrumental in bringing the Unioninto the shop and in whose home the union meetings were held, wasgiven as the reason for his discharge that he "didn't seem to be insympathy with the company"; Jess Runger was told that he wasdischarged because he could not be "in sympathy with the company"and was dissatisfied with what he was earning; and Ernest Rungerwas discharged because he had previously asked fora wage increaseand therefore must be dissatisfied with his job.The utter trans-parency of these reasons requires no elaboration. Indeed, in the caseof the Rungers, whom the Respondents recalled about 2 weeks aftertheir discharge and reimbursed them for their lost pay, no attemptwas even made to justify their discharge. In their answer to thecomplaint, the Respondents merely state that they were in theiremploy at all times "except for a short period." In their brief insupport of their exceptions, the Respondents simply state that theRungers quit because of dissatisfaction with their salary.This latterassertion is plainly contradicted by the undisputed facts and theRungers' reinstatement with lost pay.Nor are we persuaded by the varying reasons advanced by the Re-spondents for the discharge of Snyder, Maybon, and Watkins. Intheir answer, the Respondents assert that Snyder and Maybon hadvoluntarily quit their jobs and that Watkins' employment was termi-nated because he was "hired on a temporary basis only." 4 In their* It appears,however, that Watkins was hired on May 1, 1951, on a3-month trial basis.The RespondentRadcliffe testified that beforethe June 20 profit-sharing meeting theRespondents had decided to terminateWatkins' employment, and that itwas for thisreason, as well as thefact thathe was ineligibleto participate in the profitsbecause ofhis shorttenure, thathe was notinvited to attend thatmeeting.Yet,as of that time,there is noevidence that Watkins was an unsatisfactoryemployeeor that hewas givenany warning or notice of any contemplated termination of his employment;on the con-trary,Watkins,a creditedwitness, testified that his workwas never criticized before themower incident discussedbelow.At theJune 20 meeting,the Respondents announced 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDbriefs to the Board, the Respondents state, however, that the employ-ment of these three employees was terminated because they left theirjobs without notice.It is clear, as the Trial Examiner found, thatthe employees resented what they regarded as unjustified and sharpcriticism of their conduct by the Respondents at the June 20 meetingand that Snyder, Maybon, and Watkins left the shop the nextmorningto consult the Union with respect to correcting this situation.'When these employees returned to work the following day, Watkinsand Maybon were discharged because they couldn't see "eye to eye withthe company."Although the Respondents excused Snyder's absenceat that time, it nevertheless abruptly fired him 5 days later for notbeing in sympathy with the Company.This unceremonious and be-lated discharge of Snyder could only be explained by the fact that theRespondents had learned in the meantime about Snyder's leadershipin the union movement in the shop. The Respondent Radcliffe ad-mitted so much in his remarks to employeeStimmelAccordingly, we find, as did the Trial Examiner, that the five namedemployees were discriminatorily discharged in violation of Section8 (a) (3) and (1) of the Act.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Laborlelations Board hereby orders that the Respondents, C. W. Radcliffeand W. W. Mancke, copartners, doing business as Homedale Tractor& Equipment Co., Homedale, Idaho, their agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in International Association of Ma-chinists, Local Lodge 1491, or in any other labor organization of theiremployees, by discriminating against any of their employees inregard to their hire or tenure of employment or any term or condi-that Watkins was going to be discharged the next day because he failed to follow instruc-tions to clean certain parts of a mower he had missed while preparing it for painting.Apart from the fact that other employees similarly missed places while cleaning mowerswithout being discharged for it,Watkins testified that when the Respondent Manckebrought the missed spots to his attention,he told Mancke that he would clean them thenext morning because it was just about quitting time and that Mancke gave no reply. Itthus appears to us that the Respondents have been grasping at straws to conceal their truereason for discharging Watkins, namely, his union membership and sympathies.Before leaving the shop Snyder sought permission from the Respondent Radcliffe.However, as Radcliffe had not yet arrived, Snyder and his coworkers,Maybon and Watkins,left without speaking to anyone else.6In view of our finding that the Respondents were prompted by antiunion considerationsin discharging Snyder, Maybon, and Watkins,we find it unnecessary to determine whetherthe employees'action in leaving the shop to consult with the Union concerning theRespondents'hostile attitude exhibited to the employees at the June 20 meeting inde-pendently constituted protected concerted activity for their mutual aid and protection.The complaint did not allege such a violation nor was the case tried on this theory. HOMEDALE TRACTOR & EQUIPMENT CO.171tion of employment, because of their membership in, or activity onbehalf of, such labor organization.(b)Timing their announcement of a profit-sharing plan or otherbenefits or the distribution of profits or other benefits, so as to thwarttheir employees' self-organizational efforts; interrogating their em-ployees concerning their union sympathies and those of other em-ployees; and threatening to close their business if it became unionized.(c) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the rights to self-organization, toform labor organizations, to join or assist International Associationof Machinists, Local Lodge 1491, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyand all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Robert E. Watkins, Lowell Maybon, and Wilbur M.Snyder immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority or otherrights and privileges.(b)Make whole Watkins, Maybon, and Snyder for any loss of paythey may have suffered by reason of the Respondents' discriminationagainst them, by payment to each of them of a sum of money equalto the amount which he normally would have earned as wages fromthe date of the discrimination against him to the date of the Respond-ents' offer of reinstatement, less his net earnings during that period.(c)Make whole Jess Runger and Ernest J. Runger for any loss ofpay they may have suffered between June 28 andJuly10, 1951, bypayment to each of them of a sum of money equal to the amount whichhe normally would have earned as wages during said period, less hisnet earnings.'(d)Post in their place of business at Homedale, Idaho, copies ofthe notice attached hereto as an appendix s Copies of such notice, tobe furnished by the Regional Director for the Nineteenth Region,shall, after being duly signed by Respondents' representative, be posted* If the Respondents have already reimbursed Jess and Ernest Runger for the amountof back pay provided for in our Order,they will not be required to make any furtherpayments to these employees.* In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Respondents immediately upon receipt thereof and be main-tained by them for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ents to insure that said notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director for the Nineteenth Region in writ-ing, within ten (10) clays from the date of this Order as to what stepsthe Respondents have taken to comply herewith.AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in INTERNATIONALASSOCIATION OF MACHINISTS, LOCAL LODGE 1491, or in any otherlabor organization of our employees, by discriminating againstany of our employees in regard to their hire or tenure of employ-ment or any term or condition of employment because of theirmembership in, or activity on behalf of, such labor organization.WE WILL NOT time our announcement of a profit-sharing planor other benefits or the distribution of profits or other benefitsso as to thwart our employees' self-organizational efforts; inter-rogate our employees concerning their union sympathies and thoseof other employees; or threaten to close our business if it becameunionized.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist INTERNA-TIONAL ASSOCIATION OF MACIIINISTS, LOCAL LODGE1491, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all of such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the NationalLabor Relations Act.WE WILL offer ROBERT E. WATKINS, LOWELL MAYBON, ANDWILBUR M. SNYDER immediate and full reinstatement to their HOMEDALE TRACTOR & EQUIPMENTCO.173former or substantially equivalent positions,without prejudice toany seniority or other rights and privileges previously enjoyed.WE WILL make ROBERT E. WATHINS,LOWELL MAYBON,WILBURM. SNYDER,JESS RUNGER,and ERNESTJ.RUNGER whole for anyloss of pay suffered as a result of our discrimination against them.All our employees are free to become, remain, or to refrain from be-coming or remaining,members of the above-named union or of anyother labor organization,except to the extent that this right may beaffected by an agreement authorized by Section 8 (a) (3) of theamended Act.C.W. RADCLIFrEand W.W. MANCKE, copartners,doing business asHOMEDALE' TRACTOR & EQUIPMENT CO.,Employer.Date--------------------By----------------------------(Representative)i(Title)This notice must remain posted for 60 consecutive days and mustnot be altered,defaced, orcovered byany other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed on July 16, 1951, and Novem-ber 29, 1951, respectively, by International Association of Machinists, LocalLodge 1491, herein called the Union, the General Counsel of the National LaborRelations Board, herein respectively called the General Counsel and the Board,by the Regional Director for the Nineteenth Region (Seattle, Washington), issuedhis complaint on December 5, 1951, alleging that C. W. Radcliffe and W. W.Mancke, copartners, doing business as Homedale Tractor & Equipment Co.,Homedale, Idaho, herein called Respondents, had engaged in and were engagingin unfair labor practices affecting commerce within the meaning of Section 8(a) (1) and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, as amended, 61 Stat. 136, herein called the Act.Copies of the charges, complaint, and notice of hearing thereon, were dulyserved upon Respondents and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat: (1) Since June 13, 1951,' the Respondents, and each of them, by meansof certain stated acts, statements, and conduct interfered with, restrained, andcoerced their employees in the exercise of the rights guaranteed in Section 7 ofthe Act; and (2) discharged Robert E. Watkins and Lowell Maybon on June 22,Wilbur M. Snyder on July 27, and Ernest J. Runger and his brother, Jess, onJune 28, and thereafter refused to reinstate them, with the exception of ErnestJ. and Jess Runger, because they, and each of them, had joined and assistedthe Union.Respondents in their answer deny the commission of the alleged unfairlabor practices.The answer affirmative averred that Watkins' employment'Unless otherwise noted all dates refer to 1951. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDterminated on June 22, because he was hired on a temporary basis only, thatthe Runger brothers are, and during all times material herein were(exceptfor a short period of time),employed by Respondent,and that Maybon andSnyder were not discharged but voluntarily quit their employment.Pursuant to notice,a hearing was duly held in Caldwell,Idaho, on January14, 1952,before the undersigned,the duly designated Trial Examiner. TheGeneral Counsel and Respondents were represented by counsel and the Unionby an official thereof.Full opportunity was afforded the parties to be heard,to examine and cross-examine witnesses,and to introduce evidence pertinentto the issues.At the conclusion of the taking of the evidence,the undersignedgranted an unopposed motion of the General Counsel to conform the pleadingsto the proofwithrespect to the spelling of names, dates,and places.Counselfor Respondents then moved to dismiss,for lack of proof, the allegations ofthe complaint that the five persons named therein were discriminatorily dis-charged.Decision thereon was reserved.The motion is hereby denied. Oralargument was waived.Althoughafforded an opportunity to file briefs orproposed findings and conclusions of law, orboth, withthe undersigned on orbefore January 28, 1952, none of the parties did so.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTSCyrilW. Radcliffe and Wilbur W. Mancke, copartners, doing business asHomedale Tractor & Equipment Co., have their principal offices and place of busi-ness in Homedale, Idaho, where they are engaged in the purchase and sale, pur-suant to certain franchises, among other things, of Willys-Overland automobiles,John Deere farm equipment,and Goodyear tires.The Respondents'annualout-of-State purchases of merchandise for resale aggregate in excess of $300,000and its annual out-of-State sales exceed$30,000.The Respondents concede, and the undersigned finds, that they are engagedin commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Local Lodge 1491, is a labor organ-ization admitting to membership employees of Respondents.III. THE UNFAIR LABOR PRACTICESInterference, Restraint,and Coercion;the Discriminatory Discharges1.THE SEQUENCE OF EVENTSOn June 2, 1951,Wilbur M.Snyder,who resided in Homedale,Idaho, a townof about 1,500 or 2,000 persons, went to Boise, Idaho, located about 32 miles fromHomedale, and there conferred with Allin K. Walker,an elected representativeof the Union,regarding the advisability of organizing Respondents'employees.On June 4, practically all Respondents'employees met at Snyder's home anddiscussed unionization.Those attending the meeting then and there signedcards, which Snyder had obtained from Walker on June 2, authorizing the Unionto represent them for the purposesof collectivebargaining. HOMEDALE TRACTOR & EQUIPMENT CO.175On June 13, another meeting was held at Snyder's home. In addition to thosepresent at the early meeting, with the exception of George Otto, Walker andemployee Robert E.Watkins were in attendance.'The meeting was confined tofurther discussion of unionization.On the evening of June 20,pursuant to instructions of Respondents,' theemployees met at Respondents'establishment.The meeting was first addressedby Radcliffe,who outlined the details of the profit-sharing plan .4The eligibleemployees were then given checks for their respective shares for the first quarterperiod of 1951.Radcliffe then admonished the employees for not paying moreattention to their work, for not being more courteous to customers, for usingprofane language in the presence or in the hearing of customers,and for engag-ing in,especially "during the previous two weeks," extensive whispering duringworking hours.Radcliffe added that if conditions did not improve he woulddischarge the guilty parties ; and that because Watkins had failed to properlyperform a certain job he was going to be discharged the following day.Alter Radcliffe had concluded his remarks, Wilbur W. Mancke, the otherRespondent,accused the employees,in a loud and angry tone of voice, of notdoing proper work, of wasting too much time by "visiting" with each other,and ofengaging in extensive talking among themselves.Mancke also stated,again using loud and angry tones, that if the employees, themselves, did notcorrect the situation, he would remedy it even if he had "to get tough."Manckethen stated that Watkins would be discharged the following morning.Upon arriving at the plant at the usual hour the next morning,Snyder, Wat-kins, and Lowell Maybon conferred regarding the remarks made by Radcliffeand Manske the previous evening.Watkins resented the remarks made abouthim and Snyder and Maybon resented the manner in which Radcliffe andMancke spoke and their allusions to the employees wasting company time byengaging in "whispering," "visiting," and the like.'After the above-namedemployees had decided to go to Boise and inform Walker about what transpiredat the meeting the previous evening, Snyder went to Radcliffe's office to informhim of their decision.Radcliffe was not there.'After waiting for about 20minutes forRadcliffe to arrive at the plant, Snyder and Maybon' picked uptheir tools and they, accompanied by Watkins, left for Boise without advisingany one connected with management of their plans. After listening to theirstories,Walker advised Snyder, Watkins, and Maybon to return to work.The next morning, June 22, the said three employees reported for work at theusual hour.Sometime during the morning, Radcliffe summoned Snyder to hisoffice and asked why the latter did not work the previous day. Snyder repliedthat the remarks of Radcliffe and Mancke made him "mad enough that [he]2 At the meeting Watkins signed an authorization card.8When Cyril W Radcliffe, one of the Respondents herein, informed the employees of themeeting, he told them "Don't let anything short of a death in the family prevent you from"attending.Some employees were informed of the meeting several days in advance andthe others during the afternoon of June 20.Watkins was not requested to attend because,as Radcliffe testified, prior to the meeting Respondents had decided to discharge him andfor the further reason, due to his short tenure of employment, he was not eligible toparticipate in the profit-sharing plan which was to be one of the main topics of the meeting.4On December 24, 1950, Respondents informed the employees that a profit-sharing planwas under consideration.However, the employees heard nothing further about it untilthe aforesaid meeting.Most, if not all, of the employees were of same opinion as Snyder and Maybon.6Manske announced at the meeting the pi evious evening that he was leaving town thefollowingday and would be away for several days.7Watkins had no tools at the plant. 176DECISIONSOF NATIONALLABOR RELATIONS BOARDcouldn't work if [he] had been" at the shop so he decided to returnhome.Rad-cliffe remarked that Snyder should return to his job, he wouldconsider whataction to take, and advise Snyder of his decision later in the day.That after-noon Radcliffe told Snyder, to quote the latter's credible testimony, "he hadfired two men, Mr. Maybon and Mr. Robert Watkins,and . . . as far as mypart was concerned . . . he decided to keep me on, my work had been satis-factory and that he would like to have me stay with the company,that I hada job as long as I wanted it."AfterWatkins had been working for some time on the morningof June 22he was called to Radcliffe's office and told by the latter, to quoteWatkins'credible testimony, "I couldn't see eye to eye with the company, and couldn'tseem to get along with them, and he didn't think I should work there any more."Watkins was thereupon discharged.The same morning Maybon was summoned to Radcliffe's office. There, hewas askedby Radcliffe why he did not work the previousday.MayboninformedRadcliffe that he did not like to have people "yelland scream"at him likeMancke had done at the meeting the night before.When Radcliffeasked, "Howdo we stand" ; Maybon replied, "If it goes on like this, why, I will find somethingdifferent."Radcliffe then asked Maybon what particular job he was on and,when Maybon answered, asked him to finish it.When Maybon completed thejob he was handed a check for the wages due and discharged.Under date of June 23 the Union wrote Respondents that itrepresented themajority of the employees.The letter was receivedon June25.The next dayMancke assembled the employees, read the letter to them,and then remarked,to quote his testimony, "the choice was up to them."On June 27, Radcliffe told Robert W. Stimmel, a former employee of Re-spondents, that he was aware that the employees had been holding meetings ;that he did not "have to have spies to find out, those things just got around" ;that he knew that Jack Thomas left one meeting before the others did ; 8 thathe knew Snyder was the person spearheading "the thing" and "causing thetrouble" ; that he was "going to get rid of four men" ; and that Respondents couldnot operate with a union in the shop. Radcliffe then asked Stimmel how heand the other employees "felt" about the Union to which inquiry Stimmel repliedthat he could not talk for the others but that as far as he was concerned becould get along without a unionOn June 27, a few minutes before quitting time, Snyder was called to Rad-cliffe's office, handed a check by Radcliffe for wages due, and told by Rad-cliffe that Respondents had decided to terminate Snyder's employment becauseSnyder "didn't seem to be in sympathy with the Company."Toward the end of the week day on June 28,JesseRunger was called intoRadcliffe's office and, according to the former's credible and uncontradictedtestimony, the following ensued :He (Radcliffe) asked me, ... "Did you ever cut off your arm before?"and I said, "no, and I haven't right now, that I know of." And he said,s Thomas left the June 4 meeting before It had concluded because he had to meet his wife.s The findings regarding the above Radcliffe-Stimmel conversation are based on Stimmel'scredible testimony.While not specifically denying the statements attributed to him byStimmel,as summarized above, Radcliffe testified that the aforesaid conversation tookplace around July 15, that he did not discuss or mention any employee meetings withStimmel because the first knowledge he had of any organizational campaign in the shopwas on June 25, when he received the Union's June 23 letter.Radcliffe admitted, however,asking Stimmel,"how do you think this union thing is going to come out?" and made thesame inquiry of other employees. HOMEDALE TRACTOR & EQUIPMENT CO.177"Well, this is a pretty hard thing to do, but, being that you can't be insympathy with the company and satisfied with what you are getting, why,we are going to have to give you the opportunity to get you a new job."And he also had my bill figured up . . . and my [pay] check with it.About an hour after Jess Runger had been discharged, his brother, Ernest,was called into the office and told by Mancke, in the presence of Radcliffe, thatalthough his work was satisfactory, Respondents had decided to terminate hisservices for he had asked for a wage increase and, therefore, he must be dis-satisfiedwith his job.On July 7 Mancke handed identical letters to Jesse and Ernest Runger re-questing the brothers to return to work on July 10.After receiving a furtherletter from Respondents to the effect, among other things, that they would bereimbursed for the wages lost between June 28 and the date of their reemploy-ment, the Runger brothers returned to Respondents' shop on July 10.2.ConcludingfindingsIt is clear from the above recital of the facts that Respondents,in violationof Section 8 (a) (1) ofthe Act,interfered with, restrained,and coerced theiremployees in the exercise of their right to self-organization guaranteed bySection 7 of the Act. The testimony upon which this finding rests,summarizedabove, is undisputed.Thus, it is not denied, that Radcliffe queried Stimmel con-cerning Stimmel's and the other employees'sympathies for the Union.Thisinterrogation is violative of the Act in two respects.In the first place,by Rad-cliffe's questioning of Stimmel regarding the latter's union sympathies,Respond-ents invaded an area guaranteed to be exclusively the concern of Stimmel for,as the Board and the courts have numerously and uniformly held,inherent in thevery nature of an employee's statutory right to organize is the accompanyingright to privacy in its enjoyment,free from employer intermeddling or intrusion.10In the second place, when Radcliffe questioned Stimmel regarding the other em-ployees' union sympathies Radcliffe engaged in a form of surveillance regardingthose employees'organizational activities and thus his action was no less coercivein its nature than direct questioning of the employees,themselves,concerningtheir own union activities and sympathies.In seeking this information,by what-ever means,an employer violates the clear mandate ofthe Act thatemployees bepermitted to organize free from fear of reprisal or recriminations.Such conductof employers has been repeatedly held to be in contravention of the Act"Moreover,Radcliffe's conduct was nonetheless violative of the Act,although hefailed to secure the information solicited and although there -is no showing thatthe employees were cognizant of his conduct.For, "any real surveillance by theemployer over the union activities of employees,whether frankly open or care-fully concealed,falls under the prohibitions of the Act." "The interrogationof Stimmel,furthermore, took place in the repressive privacy of Radcliffe's office,and occurred in the course of an interview in which Radcliffe forcefully indicatedhis opposition to the Union's entry into the shop."See HJ.Heinz Co. v. N. L. R. B,311 U. S. 514;N. L. R.B. v. Laister-KaufmannAircraft Corp.,144 F. 2d 9 (C. A. 8);N. L. R B. v A. S. AbellCo., 97 F. 2d 951 (C. A. 4) ;Standard-Coosa-Thatcher Company,85 NLRB 1358.11SeeN. L R. B. v. Fruehauf TrailerCo,301 U. S 49;NL R B v. Laister-KaufmannAircraft Corp., supra;Montgomery Ward & Co. v. N L. R. B ,115 F. 2d 700 (C. A. 8) ;N. L R. B v. Minnesota Mining & Mfg.Co., 179 F. 2d 323 (C. A. 8).12N. L. R. B. v Collins&Aikman. Corp.,146 F. 2d 454(C. A 4). See alsoN. L. R B. V.Clerk BrosCo., 163 F. 2d 373 (C. A.2) ;N. L. R. B. v.Grower-Shipper Peg,Assn., 122 F.2d 368(C. A. 9). 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned is convinced, and finds, that Respondents adroitlyand strate-gically timed the putting into effect the long considered profit-sharing plan toimpress upon the employees that continued union affiliation was a fruitless ges-ture and that they could rely upon their employers'unilateralgenerosity toattain their needs.Thisfinding finds supportin the fact thatRespondents onDecember24, 1950,informed the employeesthat theywere consideringthe estab-lishmentof a profit-sharing plan and that nothing was done with respect theretountil June 20, after the employees had held two organizational meetings whenthe employees received checks for their respective shares of the profits basedupon earnings for the first quarterof 1951.Respondents testified that neither knew of the employees' activities on behalfof the Union until June 25, the day they received the letterannouncingthat theUnion represented a majority of the employees. This testimony is not credited.The demeanors of Radcliffe and Mancke while they were on the witness standevidenced to the undersigned that they were withholding the true factsregardingthe controversy.Moreover, the manner in which the employees were directed toattend the June 20 meeting, the manner in which they were addressed, Radcliffe'sadmonition that the employees were not to divulge, not even to their respectivewives, what transpired at the meeting, and Radcliffe's and Mancke's repeatedreferences to the employees' whispering and visiting in the shop leads to the con-clusion that the meeting was not called for the purpose of "slicing a melon," asRespondent contended, but for the sole purpose of thwarting the organizationalactivities of the employees.This conclusion became inescapable when considera-tion is given to the fact that in his testimony Radcliffe admitted that what upsethim the most about the employees' conduct was the fact that the employees hadengaged in a great deal of whispering for 2 weeks immediately preceding the saidmeeting.Even if there was no direct evidence of Respondents' knowledge of the em-ployees' union activity prior to the June 20 meeting, it is reasonable to concludefrom the fact that during a period of about 3 weeks prior to June 20, the em-ployees had held two organizational meetings in a small community in whichRespondents' establishment is located and had discussed the Union in Respond-ents' small shop, that Respondents knew of the employees' union activities priorto June 20. This is especially true since Radcliffe told Stimmel that he was wellaware of the employees' meetings because "those things get around." '3This evidence, as epitomized above, clearly shows that the discharges of fivepersons named in the complaint were motivated by antiunion reasons. Theshifting and unsupported grounds assigned by Respondents for the terminationsof the said employees are further persuasive indications that antiunionreasonsrather than those asserted by Respondents accounted for Respondents' actions"In their answer Respondents averred that "Watkins ended his employment onJune 22, 1951, having been hired on a temporary basis only." Radcliffe testifiedthatWatkins was not invited to the June 20 meeting because they had already12 SeeAngwell Curtain Company, Inc. v. N. L. R. B.,192 F 2d 899 (C. A. 7);N. L. R. B.v.AbbottWorsted Mills Inc.,127 F. 2d 438 (C. A.1) ; Quest-Shon Mark Brassiere Co.,80 NLRB 1149,Kallaher and Mee, Inc.,87 NLRB 410;F.W. Woolworth Company,90NLRB 289; N.L. R. B. v. Link-Belt, Inc.,311 U. S. 584, 60214The courts have frequently recognized that shifting explanations by an employer forthe discharge of an employee may warrant an inference that the true reason was theemployer's hostility to the unionSeeN. L. R B v Crystal Spring FinishingCo., 116F. 2d 669 (C A.1) ; N. L R B v Yale RTowneMfg.Co., 114 F. 2d 376 (C. A 2) ;N L R. B v. Condenser Corp,128 F. 2d 67 (C. A3) ; N. L. R. B. v Eclipse MouldedProducts Co.,126 F. 2d 567 (C. A. 7). And this is so even where the employer had"plausible grounds" for the discharge.Muted Biscuit Co. v. N. L. R. B,128 F. 2d 771(C. A. 7). HOMF2DALE TRACTOR & EQUIPMENT CO.179deeided to discharge him at the end of the mgnth.He then testified that Watkinswas discharged becausehe had taken"french leave" on June 21.At the June 2ffmeeting Mancke and Radcliffeeach announcedthat Watkinswas goingto be dis-charged the following day because he did notclean a mowertractor beforeleavingthe shop that day despite Mancke's specificinstructions.At thetime of his dis-charge on June 22 the only reason Radcliffe gave Watkins for the termination,according toWatkins' undenied and credible testimony, was that Watkins"couldn't see eye to eye with the company, and [Watkins] couldn't seem to getalong with [Respondents] and" therefore Watkins should seek employmentelsewhere.As to Maybon and Snyder the answer stated that these employees "voluntarilyquit their employment, taking their tools and equipment from the employer'spremises, leaving without notice and without informing the employer as to theirwhereabouts."Radcliffe testified, in answer to the questions "Do you know theevents immediately preceding [Snyder's] discharge?Did you talk with him?"that he merely called Snyder "in and handed him his check and told him he wasthrough."On the other band, Snyder testified as follows regarding his termina-tioninterview with Radcliffe, which testimony the undersigned finds to be sub-stantially in accord with the facts :About five minutes until six Mr. Radcliffe called me into the office, andwalked around behind the desk and picked up my check and handed it to me,and said that after thinking it over that they had decided to [let] me go too,that I didn't seem to be in sympathy with the company.As to the Rangers, the answer stated merely that they were at all times em-ployed by Respondents, except for a short period of time.Neither Respondenttestified as to the reasons for discharging the Rungers. Jess Runger testified,as set forth above, as to the reasons given him for his discharge.Among thepurported reasons given by Radcliffe to Jess Runger was the latter's inabilityto be sympathetic toward the Company.Ernest Runger testified that Mancketold him that he was being terminated because he had asked for a wage increase.In view of the inconsistency and inadequacy of Respondents' explanations forthe discharges and Respondents' unconcealed antiunion prejudices, coupled withthe unconvincing and unreliable testimony of Radcliffe and Mancke regardingthe reasons for the dismissals, a finding is clearly warranted that the five namedemployees' services were terminated because of their union membership andactivities."InN. L. R. B. v. May Department StoresCo. 154 F. 2d 533 (C. A. 8)the court said at page 538, regarding a situation similar to the one presented here,that there is a "broad scope of inference open . . . on questions of motiveand discrimination, where the evidence indicates a desire to thwart or nullifyunionizing efforts, either generally or as to a particular employee-organization."And where, as here, the Employer has shown strong opposition of its employees'unionization,"a very convincing case of discharge for cause would have to bemade to make unreasonable a conclusion that [the] discharge was because ofunion affiliation." 16Upon the entire record in the case, the undersigned finds that Respondentsdischarged Watkins, Maybon, Snyder, and Ernest and Jesse Ranger in violationof Section 8 (a) (3) of the Act, thereby interfering with, restraining, and coercingtheir employees in the exercise of the rights guaranteed in Section 7 thereof.The"Each of the said five persons,exceptWatkins,signed union authorization cards atthe June 4 meeting and each attended the June 13 meeting.Watkins attended the June13 meeting and there signed an authorization card.1tDannen Grain and MillingCo. v. N.L. R. B,130 F. 2d 321, 328 (C A. 8).242305-53-13 180DECISIONS QF NATIONAL LABOR RELATIONS BOARDundersigned further finds that by Radcliffe's interrogating Stimmel regardingStimmel's and the other employees' union sympathies, Respondents violatedSection 8 (a) (1) of the Act.Radcliffe's further statement to Stimmel on June27 that Respondents "couldn't operate with the union in the shop" was alsoviolative of Section 8 (a) (1) of the Act, for Radcliffe's remark was but a veiledthreat to close Respondents' establishment if the Union successfully organizedthe employees.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in con-nection with operations of Respondents described in section I, above, havea close,intimate, and substantial relation to trade, traffic, and commerceamong theseveral States, and such of them as have been found to constituteunfair laborpractices, tend to lead to labor disputes burdening and obstructingcommerce andthe freeflow of commerce.V.THE REMEDYHaving found that Respondents have engaged in unfair labor practices,violating Section 8 (a) (1) and (3) of the Act, it will be recommended thatthey cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Having found that Respondents have discriminated in regard to the hireand tenure of employment, and the terms and conditions of employment, ofRobert E. Watkins, Lowell Maybon, and Wilbur M. Snyder, the undersigned willrecommend that Respondents offer to each of them immediate and full reinstate-ment to his former or substantially equivalent position,17 without prejudice tohis seniority and other rights and privileges.The undersigned will also recom-mend that Respondents make Watkins, Maybon, and Snyder whole for anyloss of pay they may have suffered by reason of Respondents' discriminationagainst them, by payment to each of them a sum of money equal to the amounthe would have normally earned as wages from the date of the discriminationto the date of the Respondents' offer of reinstatement,lesstheir net earningsduring that period.'Loss of pay shall be paid in accordance with the formulaenunciated by the Board inF.W. Woolworth Company,90 NLRB 289.Having found that Respondents discriminatorily laid off Ernest J. andJess Runger from June 28 to July 10, 1951, the undersigned will recommendthat Respondents make each of them whole for any loss of pay he may havesuffered during said period, by payment to him of a sum of money equal to theamount he would have normally earned, less his net earnings.The unfair labor practices found to have been engaged in by Respondentsare of such a character and scope that in order to insure the employees hereinvolved their full rights guaranteed by the Act, it will be recommended thatRespondents cease and desist from in any manner interfering with, restraining,and coercing their employees in their right to self-organization.Upon the basis of the foregoing findings of fact, and upon therecord as awhole, the undersigned makes the following :CONCLUSIONS OF LAW1. International Association of Machinists, Local Lodge 1491, is a labororganization within the meaning of Section 2 (5) of the Act.14 SeeThe Chase National Bank of The City of New York, San Juan, PuertoRico,Branch,65 NLRB 827.49 SeeCrossett Lumber Co.,8 NLRB 440. AMALGAMATED MEAT CUTTERS&BUTCHER WORKMEN 1812.By discriminating in regard to the hire and tenure of employment ofWatkins, Maybon, Snyder,and Ernest J. and Jess Runger,thereby discouragingmembership in International Association of Machinists,Local Lodge 1491,Respondentshaveengaged in and are engaging in unfair labor practices,withinthe meaning of Section8 (a) (3) of the Act.3.By interrogating their employees regarding their union sympathies therebyinterferingwith,restraining,and coercing employees in the exercise of therights guaranteed in Section7 of the Act,Respondents have engaged in andare engaging in unfair labor practices,within the meaning of Section 8 (a)(1) of the Act.4.The aforesaidunfairlabor practicesare unfairlabor practices within themeaning ofSection 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]AMALGAMATEDMEAT CUTTERS&BUTCHERWORKMEN OF NORTHAMERICA,LOCAL 556, AFLandSAFEWAYSTORES,INCORPORATED.Case No. 21-CD-30.October 31, 1952Decision and Determination of DisputeThis proceeding arises under Section 10 (k) of the Act, as amendedby the Labor Management Relations Act, 1947, which provides that"whenever it is charged that any person has engaged in an unfairlabor practice within the meaning of paragraph 4 (D) of section 8 (b),the Board is empowered and directed to hear and determine the dis-pute out of which such unfair labor practice shall have arisen. . . ."On May 19, 1952, Safeway Stores, Incorporated, herein called theCompany, filed with the Regional Director for the Twenty-first Re-gion a charge against Amalgamated Meat Cutters & Butcher Work-men of North America, Local 556, AFL, herein called Meat Cutters,alleging that it had engaged and was engaging in certain activitiesproscribed by Section 8 (b) (4) (D) of the amended Act. It was al-leged, in substance, that the Meat Cutters had induced and encouragedemployees of the Company in the course of their employment to en-gage in a strike or concerted refusal to work with an object of forcingor requiring the Company to assign particular work to employees whoare members of the Meat Cutters rather than to employees who aremembers of Retail Clerks International Association, AFL, Local 899,herein called the Clerks.Pursuant to Section 102.71 and 102.72 of the Board's Rules andRegulations, the Regional Director investigated the charge and pro-vided for an appropriate hearing upon due notice to all the parties.Thereafter, a hearing was held before Nathan R. Berke, hearing offi-cer, on June 17, 18, and 19, 1952.The Clerks was permitted to inter-101 NLRB No. 50.